[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
The plaintiff has filed a motion for articulation with respect to counts two and three, a motion for a special finding as to those counts, and a motion for reconsideration. All three motions were filed while I was out of the country on vacation and despite the request of the plaintiff's attorney that they be brought to my attention this was not done and I was completely unaware of their existence until one of the parties inquired as to the status of the file.
The plaintiff is entirely correct that my Memorandum of Decision of August 24, 1990 addressed only the first count. In essence, counts two and three allege either false or negligent representations by the named defendant and his corporation as to the siting of a yet to be built home on lot 5 and that the actual siting had a detrimental effect upon the value of the plaintiff's home. I should have noted in my earlier Memorandum that I concluded that the plaintiff did not bear her burden of proof that any such representations were made. That being the case no purpose would be served by reconsideration.
The motion for articulation, #111 in the file, and the motion for special finding, #112 in the file, are both granted and this memorandum is the response thereto. The motion for reconsideration, #113 in the file, is denied.
J. HEALEY, STATE TRIAL REFEREE